FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



COLVIN MCCRIGHT,                                  No. 08-16994

               Plaintiff - Appellant,             D.C. No. 5:08-CV-00804-JW

  v.
                                                  MEMORANDUM *
ARNOLD SCHWARZENEGGER; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                       James Ware, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Colvin McCright, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed the action because a judgment in

McCright’s favor would necessarily imply the invalidity of his sentence, and his

sentence has not been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). McCright’s reliance on Wilkinson v. Dotson, 544 U.S. 74 (2005), is

unpersuasive.

      McCright’s motion for default judgment is denied.

      AFFIRMED.




                                         2                                     08-16994